Citation Nr: 1038973	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
status post lumbar surgery for a herniated disc and 
spondylolisthesis.

2.  Entitlement to an effective date prior to December 3, 2008, 
for the grant of service connection for L5-S1 radiculopathy in 
the right foot and toes.

3.  Entitlement to an effective date prior to December 3, 2008, 
for the grant of service connection for L5-S1 radiculopathy in 
the left foot and toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to December 
2002, with an additional 5 months and 17 days of prior active 
duty.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2003 rating decision in which 
the RO, in pertinent part, granted service connection for the 
Veteran's lumbar spine disability and assigned an initial 20 
percent rating, effective January 1, 2003.

As the appeal arises from a request for a higher initial rating 
following the grant of service connection for status post lumbar 
surgery for a herniated disc and spondylolisthesis, the Board has 
characterized the first issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disabilities).

In November 2004, the Board remanded this case back to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  Subsequently, in a February 2005 rating 
decision, the AMC assigned an initial 40 percent rating, 
retroactively effective January 1, 2003.  As this rating 
represents less than the maximum available under applicable 
diagnostic criteria, the Veteran's claim for a higher initial 
rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board subsequently denied the Veteran's claim for an initial 
evaluation in excess of 40 percent in a February 2006 decision.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in March 2007, the 
parties filed a Joint Motion for Remand (joint motion).  The 
joint motion was granted by a March 2007 Court Order, and the 
claim was remanded to the Board for development consistent with 
the joint motion.  

In July 2007 and October 2009, the Board remanded to case for 
additional development. 

In a June 2009 rating decision issued on August 14, 2009, the AMC 
granted service connection for L5-S1 radiculopathy in the right 
and left feet and toes, assigning separate initial 10 percent 
ratings, effective December 3, 2008.  On August 4, 2010, the 
Veteran had filed a timely notice of disagreement (NOD) with 
respect to effective dates assigned for service connection for 
L5-S1 radiculopathy of both feet and toes, maintaining that the 
award of service connection should go back to 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that further action on 
the higher rating claim on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to the RO for further development.

In a November 2009 letter, in compliance with the joint motion 
and the Board's October 2009 remand, VA asked the Veteran to 
provide the name and address of the private physician who had 
prescribed bed rest as described by him during the May 2004 Board 
hearing to verify that bed rest had been prescribed.  The Veteran 
did not respond within 30 days and as a result a formal finding 
of unavailability of such records was made on March 1, 2010.  
Subsequently, in August 2010, the Veteran informed the AMC that 
he had been unsuccessful in locating Dr. W. Yarde.  In the 
October 2009 remand, the Board instructed that, if such 
information was unavailable or no response was received, the 
Veteran should be afforded another VA examination in order for 
the examiner to describe the frequency and duration of any 
incapacitating episodes of intervertebral disc syndrome and 
should discuss any past periods of bed rest or prescribed time 
off of work.  Contrary to the Board's remand, the AMC did not 
schedule the Veteran for another examination.  Therefore, the 
case must again be remanded so that the Veteran may be afforded 
an examination, in compliance with the Board's October 2009 
remand.

In addition, the Board's review of the claim file reveals that in 
December 2002, the Veteran applied for vocational rehabilitation; 
however, the Veteran's vocational rehabilitation folder has been 
not associated with the claims file.  This must be done on 
remand.  Moreover, the only VA treatment records associated with 
the claims file are dated from February 3, 2003 through February 
19, 2004 and from August 17, 2004 through February 24, 2005.  On 
remand, outstanding VA treatment records from the Central Alabama 
VA Healthcare System should be associated with the claims file.  
Prior to scheduling another examination, the Veteran should be 
asked to identify any other healthcare providers who may have 
treated him for his lumbar spine disability.

Finally, in August 2010, the Veteran had filed a timely NOD with 
respect to effective dates assigned by the June 2009 rating 
decision, that granted service connection for L5-S1 radiculopathy 
of both feet and toes and assigning separate initial 10 percent 
ratings, effective December 3, 2008.  As such, he must be 
furnished a statement of the case (SOC) that addresses his 
earlier effective date claims.  See 38 C.F.R. § 19.29 (2010); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
there is no indication that an SOC with respect to these issues 
has ever been issued.  Consequently, these matters must be 
remanded for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his 
representative an SOC on the issues of 
entitlement to an effective date prior to 
December 3, 2008, for the grant of service 
connection for L5-S1 radiculopathy in the 
right and left feet and toes, along with a 
VA Form 9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on these issues.

The Veteran and his representative are 
hereby reminded that to obtain 
appellate review of entitlement to an 
effective date prior to December 3, 
2008, for the grant of service 
connection for L5-S1 radiculopathy in 
the right and left feet and toes, a 
timely appeal must be perfected.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Central Alabama VA Healthcare 
System, prior to February 3, 2003, between 
February 19, 2004 and August 17, 2004, and 
since February 24, 2005.  All records 
and/or responses received should be 
associated with the claims file.

3.  Obtain and associate the Veteran's 
vocational rehabilitation folder with the 
claims file.  All records/responses 
received should be associated with the 
claims file.

4.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the higher initial rating claim 
remaining on appeal that is not currently 
of record.  Assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After completion of 1 through 4 above, 
arrange for the Veteran to undergo a VA 
spine (both neurological and orthopedic) 
examination, by an appropriate VA 
examiner(s).

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner(s) prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The neurological examiner should identify 
the existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the Veteran's service-
connected lumbar spine disability.  The 
examiner should indicate which nerves are 
affected and whether the Veteran's 
symptoms approximate mild, moderate, or 
severe incomplete paralysis, or complete 
paralysis.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician) or prescribed 
time of work due to the Veteran's service-
connected lumbar spine disability.  If the 
Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should indicate 
whether, over any past period (not limited 
to the past 12 months), the Veteran's 
incapacitating episodes had a total 
duration of (a) at least 1 week, but less 
than 2 weeks, (b) at least 2 weeks, but 
less than 4 weeks, (c) at least 4 weeks, 
but less than 6 weeks, or (d) at least 6 
weeks during any 12-month period.

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine, expressed in degrees.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's service-
connected lumbar spine disability.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the lumbosacral spine due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner should comment on the effect of 
such symptoms on the Veteran's economic 
adaptability.  The orthopedic examiner 
should also specifically indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis (specifically whether the 
entire, or the entire thoracolumbar, spine 
is ankylosed).

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.  If any requested 
opinion cannot be provided, the 
examiner(s) should explain the reason(s) 
why.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the initial rating claim, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  With regard to the higher 
initial rating claim, document 
consideration of whether referral for an 
extraschedular rating and whether "staged" 
rating, pursuant to the Fenderson 
decision, cited to above, are warranted.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


